DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claims 1 – 10 and 19 – 20 are elected for examination while restricted claims 11 – 18 are withdrawn from consideration.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 5 – 10, drawn to I/O access to source/destination slice, classified in G06F3/0655.
II. Claims 11 – 13, drawn to selection criteria of source/destination slice, classified in G06F3/0647.
III. Claims 15, 17 – 18, drawn to same storage placement of source/destination slice, classified in G06F3/0683.
IV. Claim 16, drawn to different storage placement of source/destination slice, classified in G06F3/0683.

Claims 1, 19 and 20 (directed to relocating data between source/destination slice of mapped-RAID environment) link inventions I, II, III and IV.  Therefore, claims 1, 19 and 20 would be examined with the elected invention.
Claims 2 – 4 (directed to statistic management of source/destination slice) link inventions I and II, and would be examined with either Invention I or Invention II.

Inventions I, II, III and IV are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants (see MPEP § 806.05(j)).  In the instant case, the inventions as claimed, each have a materially different design, mode of operation, function, or effect.  As noted supra, Invention I is I/O access to source/destination slice, Invention II is directed to selection criteria of source/destination slice, Invention III is directed to same storage placement of source/destination slice and Invention IV is directed to different storage placement of source/destination.  Furthermore, the inventions as claimed do not encompass overlapping subject matter (specifically each invention would not infringe on each other (see MPEP 806.05)) and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As noted supra, each invention has separate classification (except for Group IV).  Therefore, each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
In addition, as noted supra, each invention also has different field of search.  Therefore, even though inventions are classified together, search for one of the inventions .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Huang (Reg. No. 39,229) on 03 May 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 2 – 10.  Linking claims 1 – 4, 19 and 20 are examined with Group I.  Affirmation of this election s 11 – 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1, 19 and 20 link inventions I, II, III and IV.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 19 and 20.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Similarly, claims 2 – 4 link inventions I and II, and restriction requirement between inventions I and II shall be withdrawn upon indication of allowability of claims 2 – 4.
In addition, claim 14 links inventions III and IV, and restriction requirement between inventions III and IV shall be withdrawn upon indication of allowability of claim 14.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
page 11 ln 29: “and the storage tier 160(1) may include slow storage devices 42 (e.g., near-line SAS devices)” contains a typo and should be “storage tier 160(3)”.  The instant specification appears to be disclosing that different tiers corresponds to different speed of storage devices 42 (see spec page 11 ln 26-29).  Since storage tier 160(1) includes fast storage device and storage tier 160(2) includes moderate speed storage device, storage tier 160(3) should include slow storage device.

Claim Objections
Claims 1 – 10 and 19 – 20 are objected to because of the following informalities.  Appropriate correction is required.

Regarding claim 1, “each storage device providing multiple non-overlapping device extents, each slice of the multiple slices of storage of the mapped-RAID environment being formed of storage stripes extending across device extents provided by a group of storage devices that includes less than all of the storage devices of the mapped-RAID environment” should be “first device extents”.  This is to distinguish this device extents from previously recited “non-overlapping device extents” (see claim 1 “each storage device providing multiple non-overlapping device extents”).
Claim 19 is the data storage claim corresponding to the method claim 1 and is objected on the same grounds as claim 1. 
Claim 20 is the non-transitory computer readable medium claim corresponding to the method claim 1 and is objected on the same grounds as claim 1.

Regarding claim 9, “while identifying the source slice, identifying the destination slice and relocating the particular data from the source slice to the destination slice, performing other I/O operations that access data within the LUN” should be “performing other I/O operations that access data within the LUN, while identifying the source slice, identifying the destination slice and relocating the particular data from the source slice to the destination slice, see spec page 14 ln 15-21).  Therefore, the limitation in question should be amended accordingly.

performing other I/O operations that access the data within the LUN includes” is inconsistent and should be “the other I/O operations”.  Claim 10 appears to further limit “performing other I/O operations that access the data within the LUN” in claim 9.  Therefore, the limitation in question should be consistent and refer back to previously recited “other I/O operations”.

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 20160196075) in view of Moon (US 20140317346).

Regarding claim 1, Matsushita teaches
A method of balancing data storage activity within a mapped-RAID (redundant array of independent disk) environment, the method comprising: 
selecting, by processing circuitry, a source slice of storage (source slice of storage = extent with high WR data amount) from multiple slices of storage of the mapped-RAID environment, the source slice containing particular data to be relocated; 
selecting, by the processing circuitry, a destination slice of storage (destination slice of storage = extent with low WR data amount) from the multiple slices of storage of the mapped-RAID environment; 
and relocating, by the processing circuitry, the particular data from the source slice to the destination slice to balance data storage activity within the mapped-RAID environment, (Matsushita teaches performing life leveling processing by selecting extent with high WR data amount and an extent low WR data amount and exchanging data of said extents (see Fig. 7, ¶[74], [75], [76]).)
the mapped-RAID environment including multiple storage devices (multiple storage device = Fig. 6 disks 210, 220, 230), each storage device providing multiple non-overlapping device extents, each slice of the multiple slices of storage (multiple slices of storage = Fig. 6 extents 240, 242) of the mapped-RAID environment being formed of storage stripes extending across device extents (device extents = Fig. 6 entries 251-256) provided by a group of storage devices [that includes less than all of the storage devices of the mapped-RAID environment] (Matsushita teaches extents configured from entries of each disk (see ¶[111]), where Fig. 6 shows extent with rows of data and parity (storage stripes).)
(¶[74]  In the life leveling processing, first, the storage controller 100 identifies an RG configured from SSDs having a short remaining life and which will ends the life in the near future and becomes unavailable, and an RG configured from SSDs having a long remaining life;  ¶[75]  Next, the storage controller 100 determines an extent having a high WR load in the RG having a short remaining life, and an extent having a low WR extent in the RG having a long remaining life, and exchanges data of the extends;  ¶[76]  To be specific, to determine the WR load, the storage controller 100 measures a WR data amount for each extent;  ¶[111]  The extent is configured from entries (for example, entries 251, 252, 253, 254, 255, and 256) that are the logical address space existing in each disk)

As previously noted in claim 1, Matshushita teaches device extents provided by a group of storage devices (see claim 1 “each slice of the multiple slices of storage of the mapped-RAID environment being formed of storage stripes extending across device extents provided by a group of storage devices”) but does not appear to explicitly teach said device extents are provided by a group that includes less than all storage devices of RAID environment.

However, Moon teaches, in Fig. 4, row 1 and row 3 (device extents) provided by span D (RAID 5) (group of storage devices) that includes disks 422 – 426, where said span D uses less number of disks than span E (see Fig. 4, Moon abstract).  As such, span D uses less than all disks available for use for RAID spans.
(Moon abstract  The span manager is able to define multiple RAID spans to implement the volume, each span comprising one or more of the coupled storage devices, at least one of the spans including a different number of drives than at least one other span)

Matsushita and Moon are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
span that uses less than all disks available for use for RAID spans) to configure device extents of Matsushita such that said device extents are provided by a group that uses less than all drives available for RAID.

Claim 19 is the data storage claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Matsushita also teaches
Data storage equipment, comprising: 
a communications interface; (communications interface = Fig. 2 host I/F 101) 
memory (memory = Fig. 2 cache memory 103) including a mapped-RAID (redundant array of independent disk) environment having multiple storage devices (storage devices = Fig. 6 disks 210-230), each storage device providing multiple non-overlapping device extents (non-overlapping device extents = Fig. 6 entries 251-256); (Matsushita teaches in Fig. 2 storage apparatus 10 where Fig. 6 shows virtualization of said storage apparatus (see ¶[105], [106]), wherein said virtualization is computer program in cache memory 103 (see ¶[86]).  Fig. 6 also shows entries 251-256 existing in each disk (see also ¶[111]).)
and control circuitry (control circuitry = Fig. 2 processor 104) coupled to the communications interface and the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry to: (Matsushita teaches in Fig. 2 processor 104 coupled to host I/F through internal network. Matsushita also teaches cache memory 103 includes computer program for processor to control storage apparatus 10 (see ¶[86]), where said computer program is executed by said processor (see ¶[62]).)
(¶[105]  The capacity virtualization technology (for example, thin provisioning) is a technology that provides a virtual capacity larger than the physical capacity included in the storage apparatus 10 to the side of the host computer 30;  ¶[106]  FIG. 6 is an explanatory diagram of an outline of the capacity virtualization technology;  ¶[111]  The extent is configured from entries (for example, entries 251, 252, 253, 254, 255, and 256) that are the logical address space existing in each disk;  ¶[86]  The cache memory 103 includes an area in which a computer program necessary for the processor 104 to control the storage apparatus 10 and data are stored;  ¶[62]  Further, hereinafter, processing may be described using a "program" as the subject word. However, the program appropriately performs determined processing using a storage source (for example, a memory) and/or a communication interface apparatus (for example, a communication port), by being executed by a processor (for example, a central processing unit (CPU) included in a controller (a storage controller or an SSD controller). Therefore, the subject word of the processing may be the controller or the processor)

Claim 20 is the non-transitory computer readable medium claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Matsushita also teaches
A computer program product having a non-transitory computer readable medium which stores a set of instructions to balance data storage activity within a mapped-RAID (redundant array of independent disk) environment;  
the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:  (Matsushita teaches program, in storage source, performing processing by being executed by processor (see ¶[62]).)
(¶[62]  Further, hereinafter, processing may be described using a "program" as the subject word. However, the program appropriately performs determined processing using a storage source (for example, a memory) and/or a communication interface apparatus (for example, a communication port), by being executed by a processor (for example, a central processing unit (CPU) included in a controller (a storage controller or an SSD controller). Therefore, the subject word of the processing may be the controller or the processor)

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Moon, and further in view of Hyde (US 20110066767).

Regarding claim 2, Matsushita in view of Moon teach the method as in claim 1 where Matsushita also teaches
[prior to] selecting the source slice and the destination slice, [performing a set of input/output (I/O) operations that accesses the particular data while the particular data resides in the source slice] and updating, [in response to performing the set of I/O operations,] a set of statistics (set of statistics = statistical information management TLB 13600) that tracks data storage activity of the mapped-RAID environment (Matsushita teaches performing life leveling processing by selecting source extent with high WR data amount and destination extent low WR data amount, and exchanging data of said extents (see Fig. 6, ¶[75], [76]).  Matsushita also teaches updating, responsive to write request, WR data amount in statistical information management TLB 13600 (see Fig. 21, ¶[195]).)
(¶[75]  Next, the storage controller 100 determines an extent having a high WR load in the RG having a short remaining life, and an extent having a low WR extent in the RG having a long remaining life, and exchanges data of the extends;  ¶[76]  To be specific, to determine the WR load, the storage controller 100 measures a WR data amount for each extent. For example, if the WR data amount to the SSD is large, rewrite of a block frequently occurs, and the number of times of deletion of the block is increased with the rewrite;  ¶[195]  When having received the transfer completion response from the SSD controller 710, the storage controller 100 updates the average WR I/O size 13603, the WR ratio 13605, and the WR amount 13606 of the statistical information management TBL 13600 (S111))

As previously noted in claim 2, Matsushita in view of Moon teach selecting source/destination slice and updating a set of statistics but do not appear to explicitly teach said updating is as follows
prior to selecting the source slice and the destination slice, performing a set of input/output (I/O) operations that accesses the particular data while the particular data resides in the source slice and updating, in response to performing the set of I/O 

However, Hyde teaches
prior to selecting [the] source slice (source slice = data group (in other data storage)) and [the] destination slice (destination slice = other groups of data (in higher speed data storage)), performing a set of input/output (I/O) operations (set of I/O operations = I/O activity) that accesses [the] particular data while the particular data resides in the source slice and updating, in response to performing the set of I/O operations, a set of statistics (set of statistics = moving average) that tracks data storage activity [of the mapped-RAID environment] (Hyde teaches responsive to indicating I/O activity, that updates data (see ¶[45]), of a data group, updating moving average of said data group (see Fig. 5 step 313-315).  Hyde also teaches that subsequent to said updating, classify said group for migration (see Fig. 5 step 317-319, ¶[68]), wherein other groups of data (in higher speed storage) is identified to make room for said group (see ¶[69]).  Note that “updates data” makes an existing data (in data group) more up to data (accesses particular data while the particular data resides in source slice).  Also note that, in Fig. 5, said updating of said moving average is before identification (prior to selecting) of said data group for migration and other groups of data for making room.)
(¶[68]  The controller 105 identifies the group or groups of data that meet the migration criteria 228 in step 317 and classifies the group or groups of data for migration in step 319. For the group or groups of data that do not meet the criteria 228, the moving average remains posted in column 244 and the process returns to steps 300 and 303;  ¶[69]  To make room for the migrated data, it is likely that other groups of data are migrated from the higher speed data storage 180 to the other data storage 182, determined by any suitable algorithm, such as an LRU algorithm)

Matsushita, Moon and Hyde are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
As noted supra Hyde teaches a known technique of updating moving average (set of statistics) of data group (source slice) responsive to I/O activity (set of I/O operations) that updates data in said data group, wherein said I/O activity occurs prior to selection of i) said data group (source slice) for migration and ii) other groups of data (destination slice) to make room for said data group.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to apply Hyde’s known technique to Matsushita as modified that i) selects source/destination slice and ii) updates a set of statistics, such that said set of statistics is updated responsive to I/O operation that updates particular data in source slice, wherein said I/O operation occurs prior to selection of said source slice and destination slice.

Regarding claim 3, Matsushita in view of Moon teach the method as in claim 2 where Matsushita also teaches
wherein selecting the source slice of storage from the multiple slices of storage of the mapped-RAID environment includes: 
identifying the source slice among other slices of the mapped-RAID environment based on the set of statistics (set of statistics = statistical information management TLB 13600) that tracks data storage activity of the mapped-RAID environment indicating that the source slice has experienced higher data storage activity than the other slices of the mapped-RAID environment (Matsushita teaches performing life leveling processing by selecting extent with high WR data amount and an extent low WR data amount and exchanging data of said extents (see ¶[74], [75], [76]), wherein WR data amount is in statistical information management TLB 13600 (see Fig. 15).  Matsushita teaches an exemplary embodiment where extent with large FM WR expected amount is largest among plurality of extents (see Fig. 28, ¶[244]).)
(¶[74]  In the life leveling processing, first, the storage controller 100 identifies an RG configured from SSDs having a short remaining life and which will ends the life in the near future and becomes unavailable, and an RG configured from SSDs having a long remaining life;  ¶[75]  Next, the storage controller 100 determines an extent having a high WR load in the RG having a short remaining life, and an extent having a low WR extent in the RG having a long remaining life, and exchanges data of the extends;  ¶[76]  To be specific, to determine the WR load, the storage controller 100 measures a WR data amount for each extent;  ¶[244]  The storage controller 100 selects an extent (A1) having a large FM WR expected amount, in the RG having a short life identified in S601 of FIG. 26 and serving as a migration source of data of the life leveling processing (S30410). Here, the extent having a large FM WR expected amount is an extent having the largest FM WR expected amount in a plurality of extents)

the method as in claim 3 where Matsushita also teaches
wherein selecting the destination slice of storage from the multiple slices of storage of the mapped-RAID environment includes: 
identifying the destination slice among the other slices of the mapped-RAID environment based on the set of statistics that tracks data storage activity of the mapped-RAID environment indicating that the destination slice has experienced less data storage activity than the other slices of the mapped-RAID environment (Matsushita teaches performing life leveling processing by selecting extent with high WR data amount and an extent low WR data amount and exchanging data of said extents (see ¶[74], [75], [76]), wherein WR data amount is in statistical information management TLB 13600 (see Fig. 15).  Matsushita teaches an exemplary embodiment where extent with small FM WR expected amount is smallest among plurality of extents (see Fig. 28, ¶[245]).)
(¶[74]  In the life leveling processing, first, the storage controller 100 identifies an RG configured from SSDs having a short remaining life and which will ends the life in the near future and becomes unavailable, and an RG configured from SSDs having a long remaining life;  ¶[75]  Next, the storage controller 100 determines an extent having a high WR load in the RG having a short remaining life, and an extent having a low WR extent in the RG having a long remaining life, and exchanges data of the extends;  ¶[76]  To be specific, to determine the WR load, the storage controller 100 measures a WR data amount for each extent;  ¶[245]  Next, the storage controller 100 selects an extent (B1) having a small FM WR expected amount, in the RG having a long life identified in S601 of FIG. 26 and serving as a migration destination of the life leveling processing (S30411). The extent having a small FM WR expected amount is an extent having the smallest FM WR expected amount in a plurality of extents)

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Moon and Hyde, and further in view of Orikasa (US 20110167236).

Regarding claim 5, Matsushita in view of Moon and Hyde teach the method as in claim 4 and performing the set of I/O operations that accesses the particular data while the particular data resides in the source slice (see claim 2 “prior to selecting the source slice and the destination slice, performing the set of I/O operations that accesses the particular data while the particular data resides in the source slice”) where Matsushita also teaches
maintaining an initial set of address mappings that map a portion of a logical unit of storage (LUN) (LUN = Fig. 6 virtual volume 600), which is [addressable] accessed by a set applications (set of applications = host that is application server), to the source slice (source slice = extent with high WR data amount) (Matsushita teaches exchanging data of extent with high WR data amount and extent with low WR data amount (see Fig. 7, ¶[75], [76]), wherein virtual address (of virtual extent in virtual volume (see Fig. 7)) is initially (before migration) associated with logical address of said extent with high WR data amount (see ¶[116]).  Matsushita also teaches that said virtual volume is accessible by host (see ¶[105]) that is application server (see ¶[82]).)
(¶[75]  Next, the storage controller 100 determines an extent having a high WR load in the RG having a short remaining life, and an extent having a low WR extent in the RG having a long remaining life, and exchanges data of the extends;  ¶[76]  To be specific, to determine the WR load, the storage controller 100 measures a WR data amount for each extent. For example, if the WR data amount to the SSD is large, rewrite of a block frequently occurs, and the number of times of deletion of the block is increased with the rewrite;  ¶[116]  When data is migrated between the RGs, the host computer 30 needs to change an access destination to the data to an RG of a migration destination. However, when the address is changed using the virtual volume 600, the host computer 30 can access the data in the migration destination without changing the access destination. That is, the storage controller 100 changes association to a virtual address of a virtual extent 610 from the logical address of the extent 70 of a migration source to the logical address of an extent 80 of the migration destination;  ¶[105]  The host computer 30 accesses a virtual logical volume (virtual volume);  ¶[82]  The host computer 30 is an application server, for example)

As previously noted in claim 5, Matsushita in view of Moon and Hyde teach performing I/O operations that accesses source slice and mapping logical address (of said source slice) with virtual address of LUN that is accessible by host application server but do not appear to explicitly teach mapping said logical address with said virtual address as follows
while performing the set of I/O operations that accesses the particular data while the particular data resides in the source slice, maintaining an initial set of address mappings that map a portion of a logical unit of storage (LUN), which is addressable by a set applications, to the source slice


while performing [the] set of I/O operations (set of I/O operations = write command) that accesses [the particular data while the particular data resides in the] source slice (source slice = Fig. 1 actual page #01-D), maintaining an initial set of address mappings that map a portion (a portion = virtual page #00-c) of a logical unit of storage (LUN) (LUN = Fig. 1 VVOL #00), which is addressable by [a set applications] host, to the source slice (Orikasa teaches as part of write command, allocating, to virtual page #00-c, actual page #01-D that is written to (see Fig. 1, ¶[123]), wherein allocating of said actual page #01-D comprises registering/maintaining said actual page’s ID in fields corresponding to ID of said virtual page #00-c (see Fig. 24, ¶[286]).  Orikasa also teaches host sending said write command that includes address of I/O destination from which virtual page 207 (of VVOL) is identified (see Fig. 1, ¶[122]).)
(¶[123]  Let us assume that the storage system 103 receives a write command from the host 101 and that, with reference to the I/O destination information which the write command comprises, identifies a virtual page #(00-c) as the write destination. The storage system 103, if no actual page 209 is allocated to the identified virtual page #(00-c), allocates one of free (unallocated) actual page #(01-D) to the virtual page 207 and, to the allocated actual page #(01-D), writes the data elements of the write target complying with the write command;  ¶[286]  The program 414 allocates the identified actual page to the target virtual page. That is, the program 414, in the fields corresponding with the ID of the target virtual page in the allocation table 407 (FIG. 10), registers the ID of the allocated actual page, the ID of the tier comprising the actual page, and the ID of the pool comprising the tier;  ¶[122]  The host 101, for example, transmits an I/O (Input/Output) command to the storage system 103. The I/O command is, for example, a write command or a read command, comprising I/O destination information. The I/O destination information is the information indicating the I/O destination, for example, including the ID of a VVOL 203 (e.g. an LUN (Logical Unit Number)) and the address of the I/O destination (e.g. an LBA ( Logical Block Address)). From the I/O destination information, the VVOL 203 and the virtual page 207 of the I/O destination is identified)

Matsushita, Moon, Hyde and Orikasa are analogous art to the claimed invention because they are in the same field of endeavor, storage management.

As noted supra, Orikasa teaches a known technique of registering actual page (source slice) ID with ID of virtual page of VVOL (portion of a LUN), as part of write command (set of I/O operations) that writes to (accesses) said actual page, wherein virtual page (in said VVOL) is identified using address in write command from host.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to apply Orikasa’s known technique to Matsushita as modified that i) performs I/O operations that accesses source slice and ii) maps logical address (of source slice) with virtual address of LUN that is accessible by host application server, such that as part of (while) performing said I/O operations, registering (maintaining) logical address (of said source slice) with virtual address of LUN, wherein virtual page (in said VVOL) is identified using address in said I/O operations from said host application server.

the method as in claim 5 where Matsushita also teaches
upon relocating the particular data from the source slice (source slice = extent with high WR data amount) to the destination slice (destination slice = extent with low WR data amount), maintaining a subsequent set of address mappings that map the portion of the LUN to the destination slice (Matsushita teaches exchanging data of extent with high WR data amount and extent with low WR data amount (see Fig. 7, ¶[75], [76]), wherein upon said exchanging, updating association of virtual address (of virtual extent) from logical address of said extent with high WR data amount to logical address of said extent with low WR data amount (see Fig. 7, ¶[116]).)
(¶[75]  Next, the storage controller 100 determines an extent having a high WR load in the RG having a short remaining life, and an extent having a low WR extent in the RG having a long remaining life, and exchanges data of the extends;  ¶[76]  To be specific, to determine the WR load, the storage controller 100 measures a WR data amount for each extent. For example, if the WR data amount to the SSD is large, rewrite of a block frequently occurs, and the number of times of deletion of the block is increased with the rewrite;  ¶[116]  When data is migrated between the RGs, the host computer 30 needs to change an access destination to the data to an RG of a migration destination. However, when the address is changed using the virtual volume 600, the host computer 30 can access the data in the migration destination without changing the access destination. That is, the storage controller 100 changes association to a virtual address of a virtual extent 610 from the logical address of the extent 70 of a migration source to the logical address of an extent 80 of the migration destination)

Regarding claim 7, Matsushita in view of Moon, Hyde and Orikasa teach the method as in claim 6 where Matsushita also teaches
after relocating the particular data from the source slice to the destination slice, performing another set of I/O operations that accesses the particular data while the particular data resides in the destination slice, and updating the set of statistics that tracks data storage activity of the mapped-RAID environment in response to performing the other set of I/O operations (Matsushita teaches host accessing data (migrated from extent with high WR amount) in extent with low WR data amount (see Fig. 7, ¶116]), wherein for a write operation, updating WR data amount in statistical information management TBL 13600 (see Fig. 2, ¶[195]).)
(¶[116]  When data is migrated between the RGs, the host computer 30 needs to change an access destination to the data to an RG of a migration destination. However, when the address is changed using the virtual volume 600, the host computer 30 can access the data in the migration destination without changing the access destination. That is, the storage controller 100 changes association to a virtual address of a virtual extent 610 from the logical address of the extent 70 of a migration source to the logical address of an extent 80 of the migration destination. Therefore, even if the asynchronous processing for SSD is performed, the host computer 30 does not need to change the address of the access destination, by accessing the virtual volume 600;  ¶[195]  When having received the transfer completion response from the SSD controller 710, the storage controller 100 updates the average WR I/O size 13603, the WR ratio 13605, and the WR amount 13606 of the statistical information management TBL 13600 (S111))

Regarding claim 8, Matsushita in view of Moon, Hyde and Orikasa (teaching 1) teach the method as in claim 7 where Matsushita also teaches
and wherein performing the other set of I/O operations that accesses the particular data while the particular data resides in the destination slice includes addressing, by the set of applications (set of applications = host that is application server), the portion of the LUN using the same block addresses (same block addresses = virtual address of virtual extent) that the set of applications used to address the particular data while the particular data resided in the source slice (source slice = extent with high WR data amount) (Matsushita teaches exchanging data of extent with high WR data amount and extent with low WR data amount (see Fig. 7, ¶[75], [76]).  Matsushita also teaches upon said exchanging, updating association of virtual address (of virtual extent) from logical address of said extent with high WR data amount to logical address of said extent with low WR data amount, wherein host does not need to change said virtual address to access said extent with low WR data amount  (see Fig. 7, ¶[116]).)
(¶[75]  Next, the storage controller 100 determines an extent having a high WR load in the RG having a short remaining life, and an extent having a low WR extent in the RG having a long remaining life, and exchanges data of the extends;  ¶[76]  To be specific, to determine the WR load, the storage controller 100 measures a WR data amount for each extent. For example, if the WR data amount to the SSD is large, rewrite of a block frequently occurs, and the number of times of deletion of the block is increased with the rewrite;  ¶[116]  When data is migrated between the RGs, the host computer 30 needs to change an access destination to the data to an RG of a migration destination. However, when the address is changed using the virtual volume 600, the host computer 30 can access the data in the migration destination without changing the access destination. That is, the storage controller 100 changes association to a virtual address of a virtual extent 610 from the logical address of the extent 70 of a migration source to the logical address of an extent 80 of the migration destination. Therefore, even if the asynchronous processing for SSD is performed, the host computer 30 does not need to change the address of the access destination, by accessing the virtual volume 600)

Matsushita in view of Moon, Hyde and Orikasa (teaching 1) also teach accessing particular data in source slice mapped to LUN addressable by set of applications (see claim 5 “while performing the set of I/O operations that accesses the particular data while the particular data resides in the source slice, maintaining an initial set of address mappings that map a portion of a logical unit of storage (LUN), which is addressable by a set applications, to the source slice”) but do not appear to explicitly teach said accessing includes
addressing, by the set of applications, the portion of the LUN using block addresses

However, Orikasa (teaching 2) teaches
wherein performing [the] set of I/O operations (set of I/O operations = write command) that accesses [the particular data while the particular data resides in the] source slice (source slice = Fig. 1 actual page #01-D) includes addressing, by [the set of applications] host, the portion (portion = Fig. 1 virtual page #00-c) of the LUN LUN = Fig. 1 VVOL #00) using block addresses; (Orikasa teaches host sending write command (writing to actual page #01-D) that includes I/O destination information (includes at least one LBA (see ¶[122], Orikasa claim 1)) that identifies virtual page #00-c (see ¶[123]).)
(¶[123]  Let us assume that the storage system 103 receives a write command from the host 101 and that, with reference to the I/O destination information which the write command comprises, identifies a virtual page #(00-c) as the write destination. The storage system 103, if no actual page 209 is allocated to the identified virtual page #(00-c), allocates one of free (unallocated) actual page #(01-D) to the virtual page 207 and, to the allocated actual page #(01-D), writes the data elements of the write target complying with the write command;  ¶[122]  The I/O destination information is the information indicating the I/O destination, for example, including the ID of a VVOL 203 (e.g. an LUN (Logical Unit Number)) and the address of the I/O destination (e.g. an LBA ( Logical Block Address)). From the I/O destination information, the VVOL 203 and the virtual page 207 of the I/O destination is identified;  Orikasa claim 1 providing multiple logical volumes to which at least one storage area included in the multiple storage areas is allocated in accordance with a write request to at least one address included in multiple addresses inside the logical volume)

As noted supra, Orikasa (teaching 2) discloses a known technique of write command (set of I/O operations) (that accesses actual page #01-D (source slice)) also includes LBAs (block addresses) that identifies virtual page #00-c (portion) of VVOL (LUN).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill .

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Moon, Hyde and Orikasa, and further in view of Sawhney (US 20180121129).

Regarding claim 9, Matsushita in view of Moon, Hyde and Orikasa teach the method as in claim 8 and identifying source/destination slices and moving data between said source/destination slices (see claim 1) but do not appear to explicitly teach
while identifying the source slice, identifying the destination slice and relocating the particular data from the source slice to the destination slice, performing other I/O operations that access data within the LUN 

However, Sawhney teaches
while identifying [the] source slice (source slice = source storage component), identifying [the] destination slice (destination slice = destination storage component) and relocating the particular data from the source slice to the destination slice, performing other I/O operations that access data within the LUN (LUN = volume) (claim objection:  This limitation should read “performing other I/O operations that access data within the LUN, while identifying the source slice, identifying the destination slice and relocating the particular data from the source slice to the destination slice”) Sawhney teaches migration processing that migrates data in a volume, wherein said migration processing includes identifying source/destination storage component in order to migrate data between said source/destination storage component (see Fig. 3, ¶[88]).  Sawhney also teaches during said migration processing, read/write to said volume may continue (see ¶[101]).)
(¶[88] Migration services 114 then migrates the data within a volume from a source storage component to a destination storage component (Operation 312). Migration may include extracting object data from the source storage component, formatting the data for storage on the destination storage component, loading the data into the destination storage component, and/or verifying the data was successfully stored on the destination storage component; ¶[101]  In one or more embodiments, storage system 100 provides uninterrupted access to data during migration. For example, if a volume is being migrated from a source storage component to a destination storage component, clients 102a-i may continue to read and write objects to/from the volume)
In view of Sawhney, Matsushita as modified is modified such that read/write (access) to LUN may continue during identification of source/destination slices and migration of data between said source/destination slices. 

Matsushita, Moon, Hyde, Orikasa and Sawhney are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Matsushita supra because it would provide uninterrupted access to data that is being migrated (Sawhney, ¶[27])

Regarding claim 10, Matsushita in view of Moon, Hyde, Orikasa and Sawhney teach the method as in claim 9 where Sawhney also teaches
performing other I/O operations (other I/O operations = read/write access during migration) that access the data within the LUN (LUN = volume) includes: 
accessing the particular data on behalf of a set of host computers (set of host computers = clients) while the particular data is being relocated from the source slice (source slice = source storage component) to the destination slice (destination slice = destination storage component) (Sawhney teaches migrating data from source storage component to destination storage component (see ¶[88]), where clients may continue reading/writing to volume during said migrating (see ¶[101]).  Sawhney also teaches if said data has not migrated to said destination storage component, reading said data from said source destination storage component (see ¶[103]).)
(¶[88]  Migration services 114 then migrates the data within a volume from a source storage component to a destination storage component (Operation 312);  ¶[101]  In one or more embodiments, storage system 100 provides uninterrupted access to data during migration. For example, if a volume is being migrated from a source storage component to a destination storage component, clients 102a-i may continue to read and write objects to/from the volume;  ¶[103]  During migration, read operations may be directed to the source storage component, the destination storage component, or both. In one or more embodiments, a read is attempted sequentially on layout representations within a volume. With respect to volume table 324, for instance, a read operation may be attempted first on the physical storage component represented by layout "L2". If the data has not been migrated to the destination physical storage component yet or the read is otherwise unsuccessful, then the read operation may be performed on the source storage component represented by layout "L1")
In view of Sawhney, Matsushita as modified such that access to LUN results in accessing particular data in source slice when said particular data has not been migrated to destination slice.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify Matsushita in the manner described supra because it would provide uninterrupted access to data that is being migrated (Sawhney, ¶[27])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIE YEW/            Examiner, Art Unit 2139